Citation Nr: 1714774	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-15 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for constipation, including as secondary to service-connected type 2 diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to August 1969. 

This claim come before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied entitlement to service connection for a bladder condition, constipation, and a TDIU.

The Veteran and his spouse testified in support of this claim during a January 2013 videoconference hearing held before the undersigned Veterans Law Judge.

In January 2015, the Board remanded the claims for further development.  Pursuant to the Board's remand, a July 2015 rating decision granted service connection for neurogenic bladder, rated as 60 percent disabling, and granted TDIU, each effective from March 8, 2010.  The Veteran also did not disagree with the disability evaluation or the effective dates assigned.  Therefore, these matters are no longer considered to be in appellate status.  The claim for service connection for constipation is now ready for disposition.


FINDING OF FACT

Giving him the benefit of the doubt, the Veteran has constipation that is etiologically related to his service-connected disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for constipation, have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has constipation related to his service-connected type 2 diabetes mellitus or to the medication prescribed for treatment of his type 2 diabetes mellitus.  See, January 2013 Hearing Transcript.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303 (a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be established on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).

The evidence of record includes VA treatment records which show complaints of, and treatment for, constipation.  These records confirm the Veteran's testimony that he is on multiple medications for this condition.

On September 2010 VA genitourinary examination the examiner opined that the Veteran did not meet the definition of constipated.  Accordingly, based on the fact that the Veteran was in fact diagnosed with and had been treated for constipation, in January 2015 the Board remanded the claim for an opinion as to whether the Veteran's constipation was related to his service or proximately due to or aggravated by his service-connected disabilities which at that time included PTSD, diabetes, and peripheral neuropathy. 

Pursuant to the Board's remand, in March 2015 a VA examiner opined that it was less likely than not that the Veteran's constipation was related to his service or aggravated by his service-connected disabilities.  However, the examiner failed to opine as to whether the constipation was proximately due to his service-connected disabilities.  As the medical opinion is incomplete, it is inadequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this regard, while there is no medical opinion of record which relates the Veteran's constipation to his service-connected diabetes mellitus, further review of the VA treatment records shows that the Veteran was prescribed medication, to include oxybutynin, for treatment of his now service-connected bladder condition, which caused constipation.  See, May 2010 VA urology note. 

In light of the Veteran's complaints of and treatment for constipation, medical evidence which relates medication prescribed for treatment of his service-connected bladder condition to constipation, and his credible testimony before the Board, the Board gives the Veteran the benefit of the doubt and finds that entitlement to service connection for constipation on a secondary basis is warranted.  Under these circumstances, the Board finds that a remand for an additional examination and opinion would serve no useful purpose.  See, Soyini v. Derwinski, 1 Vet. App. 541 (1991).

The nature and extent of the Veteran's constipation caused by the service-connected disability is not currently before the Board.


ORDER

Service connection for constipation is granted.


____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


